             Case 4:20-cv-00518-DPM Document 44 Filed 11/23/20 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CAROL LEHMKUHL,
Individually and on Behalf of All
Others Similarly Situated

                 Plaintiff,
    versus
                                                     Case No. 4:20-cv-518-DPM
TRAVEL NURSE ACROSS
AMERICA, LLC

                 Defendant.


                              STIPULATED PROTECTIVE ORDER

       For good cause shown, it is hereby ORDERED that:

        1.       This Stipulated Protective Order ("Order") shall be applicable to and shall govern

the use and dissemination of the contact information of members of the FLSA collective group

conditionally certified by the Court pursuant to the Court' s Order entered October 2, 2020 (Dkt.

No. 26) or as otherwise modified by the Court.

       2.        All contact information of members of the group which Defendant has been

ordered to produce, in whatever form produced or disclosed (hereinafter, "Confidential Contact

Information"), shall not be used by Plaintiff or her counsel for any purpose other than

disseminating the Court-approved notices and forms in this matter.

       3.        Confidential Contact Information, and any summary, description, or report

containing such Confidential Contact Information, may be disclosed only to Plaintiff's counsel of

record, and any other counsel for a party that appears in this action, and their paralegal assistants,

law clerks, stenographer and clerical employees who are assisting in the prosecution, defense

and/or appeal of this action.
            Case 4:20-cv-00518-DPM Document 44 Filed 11/23/20 Page 2 of 3


       4.       A person rece1vmg Confidential Contact Information shall not disclose such

information to any person who is not entitled to receive such information under this Order. If

Confidential Contact Information is disclosed to any person not entitled to receive disclosure of

such information under this Order, the person responsible for the disclosure must immediately

bring all pertinent facts relating to such disclosure to the attention of counsel for the producing

party and, without prejudice to other rights and remedies of any party, make a reasonable good

faith effort to retrieve such material and to prevent further disclosure by it or by the person who

received such information.

       5.       Confidential Contact Information must not be filed on the docket. If practicable, it

should be redacted. Fed. R. Civ. P. 5.2. If an entire page consists of Confidential Contact

Information, substituting a page marked "Redacted" is a permissible redaction practice. If

redaction is impracticable, a party must move for permission to file any information designated as

Confidential Contact Information and a related motion, brief in support, or paper, containing the

material at issue under seal. The movant must justify sealing in good faith, including an

explanation as to why redaction would be impracticable.

       6.      Nothing in this Order shall prejudice the right of the parties to do the following:

                a. in complying with the procedure for discovery disputes provided in the Initial

                   Scheduling Order (Dkt. No. 29 at 4), bring before the Court a question of

                   whether any alleged document or information is confidential or whether its use

                   should be restricted; or

                b. to file a motion for the Court' s consideration under Rule 26 of the Federal Rules

                   of Civil Procedure for a separate protective order with respect any document or

                   information including restrictions differing from those specified herein. This
             Case 4:20-cv-00518-DPM Document 44 Filed 11/23/20 Page 3 of 3


                     Order shall not be deemed to prejudice the parties in any manner regarding

                    future application for modification ofthis Order.

        7.       Nothing in this Order shall be construed as applying to or restricting Defendant's

use and dissemination of Confidential Contact Information.

        8.       In the event any other party is added or substituted into this case, such added or

substituted party may elect to become subject to the terms of this Protective Order by serving a

notice of its election on counsel for each party. After service of such a notice of election, this

Protective Order will be binding on and inure to the benefit of such added or substituted party.

        9.       This Order shall remain in full force and effect for one year after this case ends,

including all appellate proceedings. Thereafter, the obligations imposed shall continue, but shall

be solely as a matter of contract between the parties.

        10.      Within ninety (90) days after final termination of this action (including all appellate

proceedings), and upon the request of Defendant, all Confidential Contact Information m

possess10n of Plaintiff or Plaintiffs attorneys, consultants, and agents shall be returned to

Defendant or destroyed.

                 IT IS SO ORDERED.



                                                         Hon. D.P. MarshatfJr.
                                                         United States District Judge

                                                         Date:


Prepared by:
Dylan H. Potts (ABA # 2001258)
GILL RAGON OWEN, P.A.
425 West Capitol Avenue, Suite 3800
Little Rock, Arkansas 7220 I
Telephone: (501) 376-3800
Fax: (501) 372-3359
potts@gill-law .corn
